IN THE SUPREME COURT OF TEXAS

                                 No. 04-0596

                     IN RE  HP/SUNNYBROOK, INC., ET AL.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for stay, filed July 2,  2004,  is  granted  as
supplemented.   The court of appeals' judgment and opinion in Cause No.  13-
03-00376-CV  styled  In  Re   Natividad  Arriola,  et  al.  and  all   trial
proceedings in Cause No. 02-2148-C, styled  Natividad  Arriola,  et  al.  v.
Sunnybrook Healthcare Center, et al., in the 94th District Court  of  Nueces
County, Texas, are stayed pending further order of this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus no later than 3:00  p.m.,  July  19,
2004 .

            Done at the City of Austin, this July 7, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk